FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

FIDELITY NATIONAL FINANCIAL,              No. 13-15954
INC., a Delaware corporation;
FIDELITY EXPRESS NETWORK, INC., a           D.C. No.
California corporation,                  2:11-mc-00072-
                Plaintiffs-Appellants,        RCB

                  v.
                                         ORDER AND
COLIN H. FRIEDMAN, individually           AMENDED
and as trustee of Friedman Family          OPINION
trust UDT Dated 7/23/87; HEDY
KRAMER FRIEDMAN, individually
and as trustee of Friedman Family
trust UDT Dated 7/23/87; FARID
MESHKATAI, an individual; ANITA
KRAMER MESHKATAI, individually
and as trustee of Anita Kramer
Living Trust Dated 7/23/87,
                Defendants-Appellees.


     Appeal from the United States District Court
              for the District of Arizona
 Robert C. Broomfield, Senior District Judge, Presiding

                  Argued and Submitted
         July 8, 2015—San Francisco, California

                Filed August 17, 2015
               Amended October 7, 2015
2                FIDELITY NAT’L FIN. V. FRIEDMAN

        Before: Susan P. Graber and Paul J. Watford, Circuit
           Judges, and Paul L. Friedman,* District Judge.

                             Order;
                    Opinion by Judge Friedman


                           SUMMARY**


                    Registration of Judgment

    The panel issued (1) an order granting a motion to amend
its opinion and denying petitions for panel rehearing and
rehearing en banc; and (2) an amended opinion reversing the
district court’s order regarding registration of a judgment.

    Agreeing with the Fifth Circuit, the panel held that a
registered judgment, entered in one federal district court and
registered in another pursuant to 28 U.S.C. § 1963, could
itself be registered in a third district. The panel reversed the
district court’s judgment and remanded the case to the district
court.




    *
   The Honorable Paul L. Friedman, United States District Judge for the
District of Columbia, sitting by designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               FIDELITY NAT’L FIN. V. FRIEDMAN             3

                         COUNSEL

Andrew S. Jacob (argued), Polsinelli PC, Phoenix, Arizona,
for Defendants-Appellees.

Thomas H. Case (argued ) and Michael G. King, Hennelly &
Grossfield LLP, Marina del Rey, California, for Plaintiffs-
Appellants.


                          ORDER

   Defendants-Appellees’ Motion for Amendment of
Opinion is GRANTED. The opinion filed August 17, 2015,
and published at 2015 WL 4879963, is amended by the
opinion filed concurrently with this order, as follows:

   At slip opinion page 2, 2015 WL 4879963, at *1, after
“We therefore reverse the judgment of the district court” add
“and remand the case.”

    At slip opinion page 8, 2015 WL 4879963, at *3, add the
following footnote at the end of the conclusion paragraph:
           3
             We express no view on defendants’
       alternative theories, which were not decided
       by the district court or raised on appeal.

   At slip opinion page 8, 2015 WL 4879963, at *4, change
“REVERSED” to “REVERSED and REMANDED.”

    The panel has voted to deny Defendants-Appellees’
petition for panel rehearing. Judges Graber and Watford have
4            FIDELITY NAT’L FIN. V. FRIEDMAN

voted to deny Defendants-Appellees’ petition for rehearing en
banc, and Judge Friedman has so recommended.

    The full court has been advised of the petition for
rehearing en banc, and no judge of the court has requested a
vote on it.

    Defendants-Appellees’ petition for panel rehearing and
petition for rehearing en banc are DENIED. No further
petitions for rehearing or for rehearing en banc will be
entertained.



                         OPINION

FRIEDMAN, District Judge:

    The federal registration statute, 28 U.S.C. § 1963, permits
plaintiffs to take a judgment entered in one federal district
court and register it in another. A judgment so registered has
“the same effect as a judgment of the district court of the
district where registered and may be enforced in like
manner.” Id. This case presents a question of first
impression in this Circuit: may a registered judgment itself be
registered in yet another district? We answer yes — a
registered judgment is “[a] judgment in an action for the
recovery of money or property entered in any . . . district
court,” id., and itself may be registered. We therefore reverse
the judgment of the district court and remand the case.
               FIDELITY NAT’L FIN. V. FRIEDMAN                           5

                          BACKGROUND

    Plaintiffs Fidelity National Financial, Inc., and Fidelity
Express Network, Inc. (together “Fidelity”), obtained a
multimillion dollar civil fraud judgment against defendants in
2002 in the Central District of California. We dismissed
defendants’ appeal on April 16, 2003, and the judgment thus
became final on May 15, 2003. Defendants, however, have
satisfied only approximately 0.3% of the amount due and still
owe more than $10 million, including interest.

    While defendants’ appeal in the original case was pending
in 2002, Fidelity registered the California judgment in the
District of Arizona pursuant to 28 U.S.C. § 1963. In 2007,
however, the Arizona registered judgment expired under that
state’s five-year statute of limitations for the enforcement of
judgments.1 Fidelity’s subsequent attempt to renew the
Arizona registered judgment or re-register the California
judgment was rejected by the district court.2

    Unable to enforce the Arizona registered judgment or re-
register the original California judgment, Fidelity got
creative. In 2011, Fidelity registered the California judgment
in the Western District of Washington. Fidelity then
registered the Washington judgment in the District of
Arizona. Defendants cried foul and filed a motion under Rule

 1
   Arizona Revised Statutes section 12-1551(B) provides that a judgment
may not be executed upon “after the expiration of five years from the date
of its entry unless the judgment is renewed.”
     2
     In 2012, the district court vacated the 2007 attempted renewal as
untimely because the 2002 Arizona registered judgment had expired under
the statute of limitations. Fid. Nat’l Fin., Inc. v. Friedman, 855 F. Supp.
2d 948 (D. Ariz. 2012).
6           FIDELITY NAT’L FIN. V. FRIEDMAN

60(b) of the Federal Rules of Civil Procedure to vacate the
second Arizona registration as void. The district court
granted the motion, vacated the second registration, and held
that only an original judgment, such as the California
judgment in this case, may be registered under 28 U.S.C.
§ 1963.

               STANDARD OF REVIEW

    We have jurisdiction under 28 U.S.C. § 1291. We review
de novo the district court’s decision granting defendants’
Rule 60(b)(4) motion for relief from judgment. Export Grp.
v. Reef Indus., Inc., 54 F.3d 1466, 1469 (9th Cir. 1995).

                       DISCUSSION

    Title 28 U.S.C. § 1963 provides:

           A judgment in an action for the recovery
       of money or property entered in any . . .
       district court . . . may be registered by filing a
       certified copy of the judgment in any other
       district . . . when the judgment has become
       final by appeal or expiration of the time for
       appeal or when ordered by the court that
       entered the judgment for good cause
       shown. . . . A judgment so registered shall
       have the same effect as a judgment of the
       district court of the district where registered
       and may be enforced in like manner.

Fidelity contends that the district court improperly granted
relief from judgment because § 1963 permits the registration
of a registered judgment. We agree.
             FIDELITY NAT’L FIN. V. FRIEDMAN                   7

    Three other courts have considered this issue and reached
differing conclusions. In Del Prado v. B.N. Development Co.,
No. 4:05-CV-234-Y, 2009 WL 10308581, at *3–4 (N.D. Tex.
Jan. 9, 2009) (“Del Prado I”), the Northern District of Texas
confronted this question as a matter of first impression and
held that only “the initial judgment on the merits from the
rendering court — i.e., the ‘judgment in an action for the
recovery of money or property’ — . . . may be registered.”
The Fifth Circuit reversed and concluded that, “[i]f a
registered judgment is to be given ‘the same effect as a
judgment of the district court of the district where registered,’
we see no reason why the . . . registered judgment should not
also be capable of being registered in another federal court
and enforced in that court.” Del Prado v. B.N. Dev. Co.,
602 F.3d 660, 667 (5th Cir. 2010) (“Del Prado II”). The
District of Colorado, however, rejected the reasoning of the
Fifth Circuit and sided with the district court in Del Prado I,
holding that while a “judgment” is “a document reflecting the
determination of a claim on its merits,” a registered judgment
“is simply the perfection of an existing judgment in another
jurisdiction so as to permit foreign enforcement.” De Leon v.
Marcos, 742 F. Supp. 2d 1168, 1173 (D. Colo. 2010), vacated
for lack of jurisdiction, 659 F.3d 1276 (10th Cir. 2011).
Therefore, the Colorado district court reasoned, “only an
original judgment resolving an adversarial proceeding for
tangible relief can be registered in another jurisdiction.” Id.

    The district court in the instant case essentially adopted
the reasoning of the district court in De Leon, principally
relying on concerns that successive registration, as this
process has been termed, “would . . . allow[] Fidelity to
circumvent Arizona’s statute of limitations.” Fid. Nat’l Fin.,
Inc. v. Friedman, 939 F. Supp. 2d 974, 985 (D. Ariz. 2013).
The plain language of § 1963, however, persuades us that the
8            FIDELITY NAT’L FIN. V. FRIEDMAN

Fifth Circuit’s analysis and holding are correct: a registered
judgment is a district court judgment like any other, so it also
may be registered.

    We previously addressed § 1963 in Hilao v. Estate of
Marcos, 536 F.3d 980, 988 (9th Cir. 2008). In that case, we
held that the registering state’s statute of limitations, as
opposed to the statute of limitations of the original
judgment’s state, applied to registered judgments, because
“registering a judgment under § 1963 is the functional
equivalent of obtaining a new judgment of the registration
court.” Id. at 989. The same logic applies here. By the plain
language of § 1963, a registered judgment has the “same
effect” as an original judgment and thus may itself be
registered, provided that it is a “judgment in an action for the
recovery of money or property.” 28 U.S.C. § 1963. Section
1963 does not limit registration to original judgments.

    We disagree with defendants’ argument that a registered
judgment is not a “judgment in an action” because it is not
part of a suit contested on the merits. As we have noted, an
“action” is simply a “‘a civil or criminal judicial proceeding,’
and more specifically . . . ‘an ordinary proceeding in a court
of justice, by which one party prosecutes another party for the
enforcement or protection of a right.’” SEC v. McCarthy,
322 F.3d 650, 656 (9th Cir. 2003) (quoting BLACK’S LAW
DICTIONARY 28 (7th ed. 1999)). Although it is unclear
whether the “action” here would refer to the Washington
registration proceeding or the California suit that resulted in
the original judgment, both are “civil . . . judicial
proceeding[s]” and both concern Fidelity’s attempt to enforce
its rights against defendants. The full statutory phrase
“judgment in an action for the recovery of money or
property” therefore functionally serves only to limit
             FIDELITY NAT’L FIN. V. FRIEDMAN                  9

registration to monetary judgments, as opposed to injunctive
relief. See 11 CHARLES ALAN WRIGHT ET AL., Federal
Practice and Procedure § 2787 (3d ed. 2012) (“The
registration provision applies only to a judgment for the
recovery of money or property. It does not permit
enforcement elsewhere of a decree for injunctive relief.”).

     Defendants contend that this is an absurd result because
it enables a plaintiff to jump from jurisdiction to jurisdiction
in seeking to recover on its money judgment. Successive
registration, however, is hardly unreasonable, let alone so
“patently absurd” as to require us to “refuse to give effect to
Congress’ chosen words.” Amalgamated Transit Union
Local 1309 v. Laidlaw Transit Servs., Inc., 448 F.3d 1092,
1098 (9th Cir. 2006); see also Tamm v. UST-U.S. Trustee,
Honolulu (In re Hokulani Square, Inc.), 776 F.3d 1083, 1088
(9th Cir. 2015) (“The absurdity canon isn’t a license for us to
disregard statutory text where it conflicts with our policy
preferences; instead, it is confined to situations ‘where it is
quite impossible that Congress could have intended the result
. . . and where the alleged absurdity is so clear as to be
obvious to most anyone.’” (ellipsis in original) (quoting Pub.
Citizen v. U.S. Dep’t of Justice, 491 U.S. 440, 471 (1989)
(Kennedy, J., concurring))). Our reading of the statute
accords with § 1963’s purpose “to simplify and facilitate
collection on valid judgments.” Findley v. Blinken (In re
Joint E. & S. Dists. Asbestos Litig.), 22 F.3d 755, 763 (7th
Cir. 1994) (quoting Coleman v. Patterson, 57 F.R.D. 146, 149
(S.D.N.Y. 1972)). The fact that successive registration
potentially allows plaintiffs to register a judgment that has
previously expired under a state’s statute of limitations is
irrelevant in view of the plain language of § 1963.
10            FIDELITY NAT’L FIN. V. FRIEDMAN

                         CONCLUSION

    For the above reasons, we conclude that the registration
of the Washington registered judgment was valid; the
resulting Arizona registered judgment therefore was
enforceable under 28 U.S.C. § 1963. Section 1963 is clear:
a registered judgment has the “same effect” as a judgment
issued by the registering district and thus itself may be
registered, provided that it is “for the recovery of money or
property.”3

      REVERSED and REMANDED.




  3
    We express no view on defendants’ alternative theories, which were
not decided by the district court or raised on appeal.